 

- SEALED

 

Office of the United States Attorney
District of Nevada

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

(702) 388-6336
10
ll
12
13
14
15
16
17
18
19
20
21
22
23

a4

NICHOLAS A, TRUTANICH
United States Attorney

District of Nevada

Nevada Bar No. 13644

NADIA AHMED

Assistant United States Attorney
District of Nevada

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

(702) 388-6336 / Fax: (702) 388-5087

Nadia. Anhmed@usdoj.gov

Representing the United States of America

 

———FILED
————ENTERED

 

JUN 20 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

—— RECEIVED
—— SERVED ON
COUNSEL/PARTIES OF RECORD

NEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
Vs.

CHAD HALL, D.O.,

MICHAEL HALPRIN,
a/k/a Michael Vincent,

RONALD SMITH, M.D.,
JANELL OLSON, and

EGHOMWARE IGBINOVIA,
a/k/a Jerry Igbinovia,

Defendants.

 

 

 

 

Case No. 2:19-CR-00154-RGB-VCF

GOVERNMENT’S MOTION TO
UNSEAL INDICTMENT & CASE

CERTIFICATION: This Motion is timely filed.

COMES NOW the United States of America, by and through its attorney,

NICHOLAS A. TRUTANICH, United States Attorney, and Nadia Ahmed, Assistant

United States Attorney, and respectily moves this Court for an Order to UNSEAL the

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

sealed indictment filed in this case on June 19, 2019 and to unseal the case. Defendants
have all been taken into custody and/or are in the process of turning themselves in.
DATED this 20 day of June, 2019.

Respectfully,

NICHOLAS A. TRUTANICH
United States Attorney _

(
‘NADI® AHMED

Assistant United States Attorney

 
10
I]
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
¥Ss.

CHAD HALL, D.O.,

MICHAEL HALPRIN,
a/k/a Michael Vincent,

RONALD SMITH, M.D.,
JANELL OLSON, and
EGHOMWARE IGBINOVIA,
a/k/a Jerry Igbinovia,

Defendants,

 

 

Based on the Motion of the Government, and good cause appearing therefore, IT IS

Case No. 2:19-cr-00154- RGB-VCF

ORDER TO UNSEAL
INDICTMENT & CASE

HEREBY ORDERED that the indictment and case Shall be unsealed.

DATED this 20th day of June, 2019.

 

 

UNITED STATES MAGISTRATE JUDGE

 
